Citation Nr: 0321475	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  02-06 806	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE


Entitlement to service connection for residuals of frostbite 
of the feet and fingers.


REPRESENTATION


Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD


Bradley Cook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1948 to June 1952.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2001 rating decision of the Department of Veterans Affairs 
(VA) Buffalo, New York, Regional Office (RO).  The veteran 
requested a hearing before a Veterans Law Judge.  He 
cancelled the hearing scheduled in July 2002.  


REMAND

The veteran claims he has residuals of frostbite of the feet 
and fingers incurred in combat during the Korean war.  The 
veteran's service medical records and personnel records were 
destroyed in the 1973 fire at the National Personnel Records 
Center (NPRC).  In statements submitted in support of his 
claim, the veteran described his experiences in Korea, in 
particular at Chosen Reservoir during the winter of 1950-
1951.  Statements from fellow combat veterans corroborate his 
accounts of extreme cold without proper cold-weather gear.  

The law provides that, in the case of any veteran who engaged 
in combat with the enemy, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary. See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

While the veteran's credible statements are sufficient to 
establish exposure to cold and cold injury in service, 
competent (medical) evidence is still required to show 
current disability and a nexus between current disability and 
the cold injury in service.  The file contains no medical 
evidence.  An examination is indicated.  

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  Make arrangements for the veteran to 
be afforded a cold injury protocol 
evaluation to determine whether he has 
any current disabilities that may be 
considered consistent with the veteran's 
history of frostbite of the feet and 
fingers in the early 1950s.  Send the 
claims folder to the examiner for review.  
The examiner should explain the rationale 
for any opinion given.  

2.  The RO should also ensure that any 
further notification or development 
required by the VCAA is accomplished.  
Then the RO should review the claim in 
light of all additional evidence added to 
the record.  If the claim remains denied, 
the RO should provide the veteran and his 
representative an appropriate 
Supplemental Statement of the Case, and 
give them the opportunity to respond.  
The case should then be returned to the 
Board.  

The purposes of this remand are to compile all evidence 
necessary to decide this claim and to ensure all notice 
requirements are met.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  


	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

